DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 08/25/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 9408567, U.S. Patent 10660555, and U.S. Patent 10905365 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 21-29 and 31-40 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding Claim 21, the closest prior art fails to disclose “performing a first electrochemical impedance spectroscopy (EIS) procedure to generate a first set of impedance-related data for a first electrode, said first set of impedance-related data including a first dataset for at least one impedance-related parameter that is substantially glucose-independent; (b) performing a second EIS procedure to generate a second set of impedance-related data for a second electrode, said second set of impedance-related data including a second dataset for said at least one impedance-related parameter that is substantially glucose-independent; (c) based on said first and second datasets indicating an oxygen deficiency-led sensitivity loss, determining that the sensor is not functioning normally; and (d) based on said determination, generating an alert” in combination with all other limitations of the claim renders the claim allowable over the prior art.  All subsequent claims are also allowable due to dependency.
Regarding Claim 34, the closest prior art fails to disclose “perform a first electrochemical impedance spectroscopy (EIS) procedure to generate a first set of impedance-related data for a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESA ALLGOOD whose telephone number is (571)270-5811.  The examiner can normally be reached on M-F 7:00 AM-3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALESA ALLGOOD/Primary Examiner, Art Unit 2868